Citation Nr: 1432933	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-27 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

This case was previously before the Board in November 2011, at which time it was remanded for further development.  


FINDING OF FACT

The medical evidence establishes that it is at least as likely as not that the Veteran's pre-existing bilateral hearing loss was aggravated by in-service acoustic trauma. 


CONCLUSION OF LAW

The Veteran's pre-existing bilateral hearing loss was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran reports that, while in active service, he was exposed to acoustic trauma in the form of artillery, generators, hand grenades, machine guns, and small weapons fire.  The Board finds that the Veteran's statements regarding his hazardous noise exposure are credible and consistent with his military service occupation of an air defense missile crewman.  Thus, the Board concludes that the Veteran sustained acoustic trauma during active service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  The evidence of record also shows that the Veteran currently has a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (West 2002 & Supp. 2013).  

The Veteran's November 1963 entrance examination showed that he had a bilateral hearing loss disability for VA purposes upon entry into active service.  38 C.F.R. § 3.385 (West 2002 & Supp. 2013).  Because the hearing loss was noted on entry, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (A Veteran is presumed to be in sound condition when entering military service except for conditions noted on entrance medical examination).  Even though a disorder may be noted at the time of service entry, a Veteran is, nevertheless, entitled to service connection if the disorder permanently increased in severity during service.  38 U.S.C.A. § 1153.

The degree of the Veteran's hearing loss did not disqualify him from service and did not warrant a profile change in-service of change in military occupational specialty.  The Veteran's December 1965 separation examination continued to show bilateral hearing loss.  

There are two medical opinions in this case.  A VA examiner provided an opinion in February 2012 (with a March 2012 addendum).  The February 2012 opinion is favorable to the Veteran, in that the examiner checked "Yes" in response to the question about whether the Veteran's hearing loss was aggravated beyond normal progression in service.  The Board notes that the March 2012 addendum seems somewhat inconsistent with the February 2012 opinion, but conforms that the provider did consider the standard of measurement of hearing used at the time of the Veteran's hearing examinations.  

A March 2011 opinion letter from the Veteran's private audiologist confirmed a diagnosis of bilateral hearing loss and indicated that the bilateral hearing loss was at least as likely as not aggravated by the Veteran's active service hazardous noise exposure. 
    
The Board notes that both the VA examiner and the Veteran's private audiologist have taken the change from American Standards Association (ASA) units to the International Organization for Standardization (ISO) units into consideration.  The ISO units were adapted by VA in July 1966 and by the US military in November 1967.  In a statement submitted in August 2012, the Veteran asked several question, including what ASA and ISO units were, and asking why those units matter in his case.  ASA and ISO units are simply terms for the standards under which hearing is evaluated; because the standard changed after the Veteran's service, VA cannot make a decision in the case without confirming that medical opinions considered the standard for measurement that was used in measuring the Veteran's hearing, rather than the standard that would be applied to a hearing test performed in 2014.  
   
Both opinions of record are favorable to the Veteran's claim.  The evidence supports a grant of entitlement to service connection for preexisting bilateral hearing loss as permanently aggravated during active service.  38 U.S.C.A. §§ 1111, 1153.


ORDER

The appeal for service connection for pre-existing bilateral hearing loss aggravated in service is granted.    



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


